Title: William Hilliard to James Madison, 11 July 1826
From: Hilliard, William
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Virginia,
                                
                                July 11. 1826
                            
                        
                        Since the lamented death of the venerable Mr Jefferson, with whom I anticipated, once more to have an
                            interview, I have been engaged, by direction of the Faculty of the University, in opening the Books, imported by me, for
                            the Library. They were found to be in good order, & with few exceptions, agreeing with the Invoices, copies of
                            which are in possession of Mr J’s Executors, or heirs. I presume you will be in possession of the original Catalogue of
                            the Books, the contracts, & all the correspondence relating to this business. The amount furnished for the
                            purchase of Books, was altogether inadequate to the accomplishment of the Catalogue made out; therefore many Books are
                            omitted, & especially those, the most expensive, and many more, which could not be procured. I had positive
                            instructions from Mr. J not to exceed the sum of 10,000 dollars, & have been studious not to exceed my
                            instructions. The Books already viewed, & those on the way, together with the commission, will amount nearly to
                            the sum appropriated. In some cases, there will probably be found duplicates, which may be handed over to my agent Mr.
                            Jones—Otherwise, I shall expect that none will be returned, as a discretionary power was given, in regard to editions. I
                            have endeavored to answer the Just expectations of my employers, & am confident, that upon a candid examination of
                            the Invoices & prices, it will be found that the Books furnished, are upon the most advantageous terms. The
                            commission which I finally accepted was too small to indemnify me; but it was agreed to, in consideration of an
                            establishment at Charlottesville in the sale of Books, and the future supplies of the Library—Any future orders for this
                            object, shall receive prompt attention from your obedt. Servant,
                        
                            
                                William Hilliard
                            
                        
                    